Title: From Alexander Hamilton to Colonel Timothy Pickering, [22 November 1780]
From: Hamilton, Alexander
To: Pickering, Timothy



[Passaic Falls, New Jersey, November 22, 1780]
Sir

A working party of fifty men is ordered to parade tomorrow morning eight oClock at your quarters to take your orders. The object is to repair the road & briges for the march of the army to New Windsor by Pompton, Ringwood &c. A party of Artificers must accompany—A special charge to do the business well. 
Yr hum serv
Alx Hamilton   Aide De Camp
Hd. Qrs. Novr. 22d. 1780

